DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 3-17, 25 and 29 are currently pending in the application with claims 25 and 29 withdrawn as directed to non-elected inventions. Therefore claims 1, 3-17 are examined on the merits below. 
	Response to Arguments 35 USC § 112b
	Applicant’s amendments, see Remarks page 6, B, filed 02-28-2022, with respect to claim 6 have been fully considered and are persuasive.  The rejection of claim 6 has been withdrawn. 
Response to Arguments 35 USC § 102
Applicant’s amendments, see Remarks page 6, C, filed 02-22-2022, with respect to the rejection of claims 1, 3-7, 9 and 11-17 have been fully considered and are persuasive.  The rejection of 1, 3-7, 9 and 11-17 has been withdrawn.  The inclusion of limitations of previous presented claim 2 (particular concentration range of the TGF-beta cytokine) have overcome the previous rejection of record as the reference does not teach a particular cytokine range.
Response to Arguments 35 USC § 103
Applicant's arguments filed 02-28-2022 have been fully considered but they are not persuasive.  In preliminary arguments applicant argues that the disclosure of Gerosa does not describe the degree of involvement of TGF-Beta and the particular instantly claimed concentration of the cytokine required to induce the TH1 and Th17 phenotype. As the particular concentration of TGF-Beta which is utilized is not disclosed by the reference of Gerosa, this is the particular reason that the previous rejection under 35 USC § 102 did not include previous presented claim 2 (currently cancelled and the limitations of which are incorporated into the updated claim 1). The disclosure of Gerosa however does utilize a culture system which is comprised of the claimed cytokines at instantly claimed concentrations excluding the particular claimed concentration of TGF-Beta. Gerosa illustrates through detection of cytokines produced by T cells produced by the method comprise cells producing both the cytokines Interferon-gamma and IL-17 as described in the current and previous rejections of record. Therefore, the only element which remains absent is the utilization of the particular concentration of the TGF-Beta which is provided as discussed above by the disclosure of Chatterjee. Applicant argues that Gerosa did not add exogenous TGF-beta but instead used an anti-TGF-beta antibody to show the presence of an unknown amount of TGF-beta in the conditioned media utilized to show this was important to maintain an IL-17 response. As conceded by the Applicant, the cultures of Gerosa do contain TGF-beta. While the particular amount is not disclosed it would be well within the purview of the ordinary artisan to optimize an amount of TGF-beta that would provide the desired ratio of IL-17/IFN-gamma using the culture system of Gerosa illustrated in Figure 6 (as a results effective variable). As Chatterjee discloses TGF-beta concentrations within the claimed range are effective in maintaining a TH1/TH17 hybrid phenotype the ordinary artisan would be motivated and have a reasonable expectation of success to optimize the TGF-beta concentration within the claimed range to achieve the desired TH1/TH17 hybrid phenotype.
In a second argument applicant argues that the disclosure of Gerosa utilizes antigen presenting cells in addition to cytokines to produce the hybrid TH1-TH17 cells from the isolated CD4+ T cells. This appears to be mis-interpretation of the figure 6 of Gerosa, as the materials and methods of the reference (see Gerosa figure 6A and page 1459 paragraph 3) clearly describe that the T cells were stimulated in the presence of supernatants (derived) from variously stimulated mono-DCs. Thus, the T cells were stimulated with the supernatants, and not the mono-DC cells themselves.  Thus, the arguments with respect to this element of the reference of Gerosa are rendered moot. Applicant additionally argues that the reference of Gerosa comprises supernatants which comprise potentially varying amounts of cytokines, however as described in figure 6A the disclosure of Gerosa characterizes the concentrations of the supernatants which are present in the supernatants and are found to satisfy the instant claim 1, which allows any concentration of the cytokines IL-12, IL-6, IL1beta and IL-23, with the specified TGF-beta concentration and claim 3 which describes that minimally an additional cytokine may be restricted to the concentration of “about 5 to 30 ng/mL”.  One of ordinary skill in the art would recognize the utility of utilizing particular supernatants or concentrations of cytokines as recombinant cytokines of known concentrations.  
	In a third argument applicant describes that the disclosure of Chatterjee does not utilize the complete cytokine cocktail (particularly IL-12) which is utilized in claimed invention, or the disclosure of Gerosa and therefore the use of Chatterjee as a reference supporting the particular concentration of the TGF-beta is inappropriate. In reply as described in the previous and pending rejection Gerosa does utilize the claimed cytokine cocktail as is instantly claimed but did not particularly describe the use of the TGF-beta concentration as is instantly claimed. Gerosa likewise characterized the effects of this cocktail combination when added to culture of isolated naïve CD4+ T cells which results in a cellular phenotype that produces both Interferon-gamma and IL-17 upon stimulation (“a hybrid TH1-TH17 phenotype”).  Considering the disclosure of Chatterjee (2014), which describes a particular concentration of TGF beta which leads to the desirable TH17 trait of “stemness” it would be obvious to one of ordinary skill in the art to utilize this particular TGF-beta concentration to preserve/promote the beneficial TH17 “stemness” traits while simultaneously promoting the beneficial anti-tumor effects of Interferon-gamma production by the “TH1” arm of the TH1-TH17 hybrid cells as described by Chatterjee (p1 column2 paragraph2).  
	
	Declaration
The Declaration under 37 CFR 1.132 filed 02-28-2022 is insufficient to overcome the rejection of claims 1, 3-17 based upon Gerosa in view of Chatterjee and Muranski as set forth in the last Office action.  In initial arguments the declarant asserts unexpected results regarding tumor killing and describes that the hybrid TH1/TH17 cells of the presently claimed method display a different molecular signature compared to the variously derived “TH17” of Muranski and Chatterjee. This does not appear to be an appropriate comparison, as the disclosure of Gerosa is the closest prior art, as alternatively combined with Chatterjee and Muranski.  
As described above the supporting data presented the closest prior art TH1-TH17 hybrid cells are described in the disclosure of Gerosa, as supported by particular TGF-beta concentrations and supplementary antibody additions as would be made obvious by the disclosure of Chatterjee and Muranski.  Additionally, the claimed results are not commensurate in scope with the claims. The declaration concedes that the particular TH1/TH17 phenotype is dependent on the particular amounts of cytokines, and other particular culture conditions (paragraph 9). However, the present claims encompass any concentration of cytokines, any timeframe of incubation, and do not even require other T cell activation signals such as anti-CD3/CD28 stimulations. Therefore, the asserted unexpected results are not commensurate in scope with the instant claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerosa et al. (J. Exp. Med. Vol. 205 No. 6 1447-1461), and further in view of Chatterjee et al. (Cancer Res; 74(21) November 1, 2014) and Muranski et al. (Blood.2008;112: 362-373).
Claim 1 describes an ex-vivo method for the production of a population of cells described as hybrid Th1/Th17 cells through culturing a starting population of T cells in the presence of IL6, IL1Beta, IL23, TGF-beta, and IL-12 which is described as inducing the starting population of cells to become hybrid Th1/Th17 cells. With respect to claim 1 the disclosure of Gerosa describes that isolated CD4+ T cells were cultured in supernatant derived from zymosan stimulated monocyte-dendritic cell cultures (Figure 6). The cultures were found to contain the cytokines IL-1 beta, IL-6, IL-23, and IL-12 at varying levels as illustrated in figure 6A. In regards to the claim 6 the cultures did not include addition of exogenous IL-2. The cultures were additionally found to contain by association the cytokines TGF-beta as illustrated indirectly in figure 6C. The cultured cells are found to produce the cytokines IL-17 and interferon gamma as illustrated in the figure 6C “no antibody” as well as 6A “zymosan” “CD4+ T cell” data plots, which is the characteristic of cells with both Th17 and Th1 lineage traits, i.e. they are “hybrid” Th1/Th17 cells). Gerosa describes all the limitations of claim 1 as described above, but does not describe the exact range concentration of TGF-beta in the culture media.  Chatterjee describes a system of producing Th17/Th1 hybrid cells (p6048 paragraph 2) in which culture conditions would comprise TGF-Beta at low amounts of .25ng/ml (p6049 paragraph 4) within the instantly claimed range. The disclosure of Chatterjee describes that this particular cytokine concentration is beneficial in preserving the “stemness” phenotype of TH17 cells which abrogates the suppression of IFN gamma production that results from higher concentrations of the TGF-beta in culture media. It would therefore be obvious considering the disclosure of Chatterjee to utilize the lower particular TGF-beta concentration that is described as polarizing TH17 cells to a more beneficial phenotype for long term treatment of tumors. 
With respect to claim 3 looking to Gerosa figure 6A one finds that the IL-6 cytokine is present at levels that appear within 5-30 ng/ml. With respect to claims 4-5 the isolated CD4+ T cell population was cultured with anti-CD3/CD28 bound to a plastic surface (p1459 paragraph 3). The cells were cultured for 5 days as described in instant claim 7 in a culture that did not contain any added IL-2. With respect to claim 9 and claim 11 the cells were CD4+ naïve T cells isolated from human PBMC. With respect to claim 12 the cells were isolated through an immuno-magnetic bead negative depletion kit (p1459 paragraph 3). 
With respect to claim 8 the culture conditions of Chatterjee comprise additionally anti-IL4 for sequestration of free IL-4 which may alternatively lead to polarization of the initial culture to a Th1 biased cell type.  With respect to claim 10 the CD4+ T cells of Chatterjee are isolated from mouse spleen, as is conventional for mouse studies. It would therefore be obvious (claims 2, 8 and 10), when considering the disclosure of Gerosa and the cytokines which produce a cell type that expresses both Th17 cytokine profile (IL-17 production) and Th1 cytokine profile (IFN-gamma production) to further consider the teachings of Chatterjee to arrive at particularly culture conditions of experimental mouse spleen derived cells with the concentration of TGF-beta as disclosed by Chatterjee for the purpose of retaining beneficial effector capability (p6057 col1 paragraph 2) of the Th17 character of the Th17/Th1 hybrid cells, without compromising a “stemness” phenotype (as recited in claim 13) that Chatterjee additionally describes as beneficial (p6055 paragraph 2)(p6057 col2 paragraph 1) for the purposes of producing hybrid cells which may be translated to the clinic for treating patients with particular cancers. 
With respect to the claims 14-16 and the elevated levels of NAD+ in the cells of Th17/Th1 hybrid type, it would be obvious considering the disclosure of Muranski and the expected comparatively lower levels of CD38 expression in hybrid cells when compared to Th17 polarized T cells to expect that the cellular levels of the NAD+ molecule, which is metabolized by CD38, to be higher in the hybrid cells due to a relative lack of this NADase enzyme.
With respect to claim 17 Gerosa does not investigate the features described in instant claim 17, however as described in Muranski, Th17 cells are found to express high levels of the NADase CD38 while Th1 polarized cells are illustrated as having low levels of CD38 expression comparatively utilizing flow cytometry (Figure 3 A, “CD38”). It would therefore be obvious to expect that the cells produced by the disclosed method of Gerosa and Chatterjee would produce a phenotype in which is more Th1-like characteristic (lower CD38 expression) compared to Th17 cells which would imply a decreased CD38 expression compared to Th17 cells.  Looking to the further characteristics of expression of Tbx21 for instance, the disclosure of Chatterjee illustrates that hybrid Th1/Th17 cells express this transcription factor when stimulated in the culture system that contains TFG-beta and IL-1 beta as would be the case in the culture supernatants of Gerosa.
Conclusion
Summary: No Claims are allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644